Title: From Thomas Jefferson to Albert Gallatin, 5 November 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            
                        Nov. 5. 07.
                        
                        I return you the report with great approbation. one or two verbal changes, and, in one place, the striking
                            out 2. or 3. lines, not affecting the sense, are all I have to suggest. the erasure is to avoid the producing an odious
                            idea, which a few days now may shew to be unnecessary, and which, even if war takes place, may not be necessary. in the
                            mean time the federalists would have the benefit of a triumph proclaiming that we contemplate to do ourselves exactly what
                            they did, & we then so much opposed. the report stands certainly as well without the passage.
                    